Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 8/6/2019. 
Claims 1, 2 and 4-7 are allowed. 
Claim 3 is cancelled. 
Allowable Subject Matter
Claims 1, 2 and 4-7 are allowed. 
				
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 8/6/2019 and 3/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Michael D’Aurelio on 5/27/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

1.	(Currently Amended)  An information processing apparatus comprising:
at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, causes the at least one processor circuit to at least:




;
wherein each of the plurality of weights of the selection layer into the first group or the second group is classified according to the second training data; and
the weights of the selection layer that are shown by the first group do not overlap with respect to different pieces of the second training data.

2.	(Currently Amended)  The information processing apparatus according to claim 1,
	wherein the is set to 0 for the weights belonging to the first group, among the plurality of weights of the selection layer of the first neural network.

3.	(Canceled)  

4.	(Currently Amended)  The information processing apparatus according to claim 1,
	wherein is preferentially selected, among the plurality of layers of the first neural network, as the selection layer.
5.	(Currently Amended)  The information processing apparatus according to claim 1,
	wherein is determined for the weights belonging to the second group, among the plurality of weights of the second neural network, with a value of said weights set to 0.  

6.	(Currently Amended)  An information processing method according to which a processor having a memory executes:
selecting a selection layer from a plurality of layers of a first neural network;
setting the selection layer as a layer constituting a second neural network;
classifying each of a plurality of weights of the selection layer into a first group or a second group;
determining a first gradient for each weight of the plurality of layers of the first neural network, based on first training data;
determining a second gradient for weights belonging to the first group, among the plurality of weights of the selection layer constituting the second neural network, based on second training data; and
updating the weights belonging to the first group, among the plurality of weights of the selection layer, based on the first gradient and the second gradient, and updating the weights belonging to the second group, among the plurality of weights of the selection layer, and weights of the layers other than the selection layer among the plurality of layers of the first neural network, based on the first gradient;
wherein each of the plurality of weights of the selection layer into the first group or the second group is classified according to the second training data; and
the weights of the selection layer that are shown by the first group do not overlap with respect to different pieces of the second training data.

7. 	(Currently Amended)  A non-transitory computer-readable storage medium storing a program, the program, when executed by one or more processors, causing the one or more processors to execute:
selecting a selection layer from a plurality of layers of a first neural network;
setting the selection layer as a layer constituting a second neural network;
classifying each of a plurality of weights of the selection layer into a first group or a second group;
determining a first gradient for each weight of the plurality of layers of the first neural network, based on first training data;
determining a second gradient for weights belonging to the first group, among the plurality of weights of the selection layer constituting the second neural network, based on second training data; and
updating the weights belonging to the first group, among the plurality of weights of the selection layer, based on the first gradient and the second gradient, and updating the weights belonging to the second group, among the plurality of weights of the selection layer, and weights of the layers other than the selection layer among the plurality of layers of the first neural network, based on the first gradient;
wherein each of the plurality of weights of the selection layer into the first group or the second group is classified according to the second training data; and
the weights of the selection layer that are shown by the first group do not overlap with respect to different pieces of the second training data.
Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hohwald et al US Patent 11,017,019 teaches authentic content search by style classification with search engine to detect form styles with images and logistic regression model to determine authenticity for images based on associated styles. 
Zhao et al US Patent 10,992,604 teaches training neural network for classifying instruction sequences with machine learning model with predetermined interdependencies amongst plurality of tokens in the training data. 
Heifets et al US Patent 10,546,237 teaches classifying of test object with plurality of classifiers and training vectors with subset of training objects and targets. 
Heifets et al US Patent 9,373,059 teaches test object classification with test and target object with individually weighted convolutional layer, weights and input values of respective layers and scorer with each input vector to classify the test object. 
Rouhani et al US Publication 2021/0295166 teaches partitioning of machine learning model of training data and global / local machine learning model with plurality of models. 
Alistarh et al US Publication 2018/0075347 teaches neural network training data with gradients and quantization level to a probability related to magnitude of the individual gradient for training data over communication network. 
      		REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 5/27/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 11 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of high precision image identifiers with plurality of weights given to selected layers based on first gradient for each weight of plurality of layers for first / second and third neural network with multiple groupings by machine learning and training data as further as described in amended claims 5/27/2022.
CLAIMS ‘ .. set a plurality of weights of a selection layer selected from a plurality of layers of a first neural network as a plurality of weights of a second neural network;

each weight of the plurality of layers of the first neural network, based on first training data;

;
wherein each of the plurality of weights of the selection layer into the first group or the second group is classified according to the second training data; and
the weights of the selection layer that are shown by the first group do not overlap with respect to different pieces of the second training data.’ with additional detailed steps in claim(s) as described in independent claim(s) on 5/27/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431